United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Paterson, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1401
Issued: October 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 4, 2014 appellant filed a timely appeal from the April 7, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received a
$111,364.07 overpayment of compensation; and (2) whether it properly determined that he was
at fault in creating the overpayment of compensation, thereby precluding waiver of recovery.
FACTUAL HISTORY
OWCP accepted that on September 20, 2000 appellant, then a 49-year-old electronic
technician, sustained a right heel contusion due to a fall at work. Appellant’s claim was later
1

5 U.S.C. §§ 8101-8193.

accepted for cervical sprain and cervical spondylosis with myelopathy.2 OWCP also accepted
that he sustained a recurrence of disability beginning October 5, 2001. On November 15, 2001
appellant underwent OWCP-approved laminectomy surgery on his C2 through C7 discs. On
February 13, 2006 he filed a CA-7 form alleging entitlement to schedule award compensation
due to the accepted work conditions.
OWCP developed the medical evidence with respect to appellant’s schedule award claim.
On October 17, 2006 an OWCP medical adviser reviewed the August 2006 examination findings
of an attending physician and concluded that appellant had 54 percent permanent impairment of
his right arm, 50 percent permanent impairment of his left arm, 8 percent permanent impairment
of his right leg and 10 percent permanent impairment of his left leg.
In a March 5, 2008 decision, OWCP granted appellant schedule awards for 54 percent
permanent impairment of his right arm, 50 percent permanent impairment of his left arm, 8
percent permanent impairment of his right leg and 10 percent permanent impairment of his left
leg. It advised him that the awards would run for 376.52 weeks from October 15, 2003 to
December 31, 2010. The decision outlined the periods over which schedule award compensation
would be paid relative to each extremity. OWCP stated, “Your Continuing Payment each Four
Weeks: $3,064.00 until December 31, 2010. Payment of your award ends when you have been
paid for the last day shown in item 3 above.” The last day shown in item three was
December 31, 2010.
In a July 29, 2013 letter, OWCP advised appellant of its preliminary determination that
he received a $111,364.07 overpayment of compensation which occurred from January 1, 2011
to June 29, 2013. Due to a computer error, appellant continued to receive schedule award
compensation for this period after his March 5, 2008 schedule award expired effective
December 31, 2010. OWCP also made a preliminary determination that he was at fault in the
creation of the overpayment because he accepted payments that he knew or should have known
to be incorrect. Regarding its fault determination, OWCP stated:
“The claimant was advised by letter of May 5, 2008 that payment would cease
after the last day of [his] award, December 31, 2010. The checks, it is noted,
clearly indicated the dates covered by the payments, and the claimant was aware,
or reasonably should have been aware, that the checks included periods
subsequent to December 31, 2010, the ending date of [his] schedule award
payments, and that [he] was not entitled to those payments.”3
Appellant requested a telephonic prerecoupment hearing before an OWCP hearing
representative in connection with the overpayment. During the prerecoupment hearing held on
January 16, 2014, he testified that he came from Ethiopia when he was 31 years old and that
2

The acceptance of these additional conditions was based on a February 1, 2005 report from an OWCP medical
adviser who found that appellant’s cervical conditions were related to his September 20, 2000 fall.
3

OWCP requested that appellant complete and return an enclosed overpayment recovery questionnaire and
advised him that he could request a prerecoupment hearing with an OWCP hearing representative. OWCP attached
payment records and worksheets showing that appellant received $111,364.07 in schedule award payments for the
period January 1, 2011 to June 29, 2013.

2

English was not his native language. Appellant studied English in school, but noted that he did
not speak the language in his home. He noted that he had two years of college and had received
an associate’s degree. Appellant confirmed that he received OWCP’s March 5, 2008 schedule
award decision in March 2008 and now understood that the award expired on
December 31, 2010. He testified that he thought he was entitled to the continuing compensation
because he received and completed CA-1032 forms which advised him that his compensation
was “under review” by OWCP.4 Under questioning by the hearing representative, appellant
acknowledged that he did not receive any correspondence from OWCP informing him that he
would be entitled to compensation after December 31, 2010. He testified that he used part of the
overpayment funds to pay down mortgages on his primary residence in the United States and a
secondary residence in Ethiopia. Appellant’s counsel at the time contended during the hearing
that appellant had “changed his position” due to the monies he received that were now being
declared as an overpayment.
Appellant submitted an overpayment recovery questionnaire, completed on
February 4, 2014. He listed that he had monthly income of $4,760.00, monthly expenses of
$2,923.00 and assets of $159,427.00. Appellant asserted that he was not at fault in the creation
of overpayment because OWCP continued to pay him schedule award compensation due to a
computer error and because it informed him that his compensation was under review.
In an April 7, 2014 decision, the hearing representative finalized that appellant received a
$111,364.07 overpayment of compensation which occurred for the period January 1, 2011 to
June 29, 2013 because he received schedule award compensation after the schedule award
expired. She found that appellant was at fault in the creation of the overpayment because he
accepted payments that he knew or should have known to be incorrect. Given the fault finding,
waiver of recovery of the overpayment was precluded. OWCP’s hearing representative found
that the $111,364.07 overpayment would be recovered through payments of $500.00 per month.5
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.6
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
4

Appellant completed several CA-1032 forms during the overpayment period. The forms stated, “Please be
advised that your compensation case is undergoing a periodic review to verify that appropriate compensation
payments are being made.” The forms requested, inter alia, that information regarding income and work activities
be reported.
5

With respect to the recovery of an overpayment, the Board’s jurisdiction is limited to those cases where OWCP
seeks recovery from continuing compensation benefits. D.R., 59 ECAB 148 (2007); Miguel A. Muniz, 54 ECAB
217 (2002). As appellant was not in receipt of compensation at the time of OWCP’s overpayment determination,
the Board does not have jurisdiction over the method of recovery of the overpayment in this case. See Lorenzo
Rodriguez, 51 ECAB 295 (2000); 20 C.F.R. § 10.441.
6

5 U.S.C. § 8102.

3

or she may not receive salary, pay or remuneration of any type from the United States, except in
limited circumstances.7 Schedule award compensation is paid for specified periods according to
the extent of the permanent impairment of the scheduled member or members.8
ANALYSIS -- ISSUE 1
The Board finds that the evidence of record establishes that appellant received a
$111,364.07 overpayment of compensation. In a March 5, 2008 decision, OWCP granted
appellant schedule awards for 54 percent permanent impairment of his right arm, 50 percent
permanent impairment of his left arm, 8 percent permanent impairment of his right leg and 10
percent permanent impairment of his left leg. The awards ran for 376.52 weeks from
October 15, 2003 to December 31, 2010. OWCP notified appellant in the award that there was
no entitlement to schedule award compensation after December 31, 2010. The record contains
payment records and worksheets showing that appellant received $111,364.07 in schedule award
payments from January 1, 2011 to June 29, 2013. Given that appellant was not entitled to
receive compensation after December 31, 2010, the Board will affirm the fact and amount of a
$111,364.07 overpayment for the period January 1, 2011 to June 29, 2013.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that where an overpayment of compensation has been
made “because of an error of fact or law,” adjustment shall be made by decreasing later
payments to which an individual is entitled.9 The only exception to this requirement is a
situation which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery
by the United States may not be made when incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of this
subchapter or would be against equity and good conscience.”10 No waiver of payment is
possible if the claimant is not “without fault” in helping to create the overpayment.11
In determining whether an individual is not “without fault” or alternatively, “at fault,”
section 10.433(a) of Title 20 of the Code of Federal Regulations provide in relevant part:
“A recipient who has done any of the following will be found to be at fault with
respect to creating an overpayment:
(1) Made an incorrect statement as to a material fact which he or she
knew or should have known to be incorrect; or

7

Id. at § 8116(a).

8

Id. at § 8107.

9

Id. at § 8129(a).

10

Id. at § 8129(b).

11

L.J., 59 ECAB 264 (2007).

4

(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known to
be incorrect….”12
Section 10.433(b) of OWCP’s regulations provide:
“Whether or not OWCP determines that an individual was at fault with respect to
the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those
circumstances and the individual’s capacity to realize that he or she is being
overpaid.”13
Recovery of an overpayment is considered to be against equity and good conscience
when any individual who received an overpayment would experience severe financial hardship
in attempting to repay the debt. Recovery of an overpayment is also considered to be against
equity and good conscience when any individual, in reliance on such payments or on notice that
such payments would be made, gives up a valuable right or changes his or her position for the
worse.14 An individual must show that he made a decision he otherwise would not have made in
reliance on the overpaid amount and that this decision resulted in a loss.15
ANALYSIS -- ISSUE 2
OWCP properly found that appellant was at fault in the creation of the $111,364.07
overpayment of compensation under the third prong of the above-described test, i.e., he accepted
payments which he knew or should have known to be incorrect.
The Board notes that OWCP clearly notified appellant that he would not be entitled to
receive schedule award compensation after December 31, 2010. Therefore, appellant knew or
should have known that he could not accept schedule award payments after that date. In its
March 5, 2008 schedule award decision, OWCP advised him that the award would run for
376.52 weeks from October 15, 2003 to December 31, 2010. The decision outlined the precise
periods over which schedule award compensation would be paid relative to each extremity.
OWCP stated, “Your Continuing Payment each Four Weeks:
$3,064.00 until
December 31, 2010. Payment of your award ends when you have been paid for the last day
shown in item 3 above.” The last day shown in item three was December 31, 2010. During the
prerecoupment hearing, appellant acknowledged that he received OWCP’s March 5, 2008
decision in March 2008. During the prerecoupment hearing and on appeal, appellant stated that
he thought he was entitled to the continuing compensation because he received and completed
CA-1032 forms which advised him that his compensation was under review by OWCP.
12

20 C.F.R. § 10.433(a).

13

Id. at § 10.433(b).

14

Id. at § 10.437; see W.P., 59 ECAB 514 (2008).

15

See Wayne G. Rogers, 54 ECAB 482 (2003).

5

However, while the forms stated that appellant’s case was “undergoing a periodic review to
verify that appropriate compensation payments are being made,” the forms did not provide that
appellant would be entitled to schedule award compensation or any other form of compensation
after December 31, 2010. During the prerecoupment hearing, appellant acknowledged that he
did not receive any correspondence from OWCP informing him that he would be entitled to
compensation after December 31, 2010.
During the prerecoupment hearing, appellant testified that he came from Ethiopia when
he was 31 years old and that English was not his native language. The Board has reviewed
appellant’s testimony at the hearing and his written communications with OWCP. Appellant’s
various letters to OWCP do not evidence that he lacked proficiency in English such that he
would not be able to understand the contents of OWCP’s March 5, 2008 decision or other
documents of record.
On appeal, appellant alleged that OWCP misinformed him about the extent of his
compensation payments and that, under section 10.435 of OWCP’s regulations, he would not be
at fault if he accepted improper payments after relying on such misinformation. However, he did
not adequately describe the nature of this claimed misinformation or present written evidence of
misinformation from OWCP or any other government agency which he had reason to believe
was connected with the administration of benefits.16 As previously discussed, appellant was
clearly informed that he would not be entitled to schedule award compensation after
December 31, 2010. The improper payments he received after December 31, 2010 specifically
identified the various periods they covered and, given the totality of the facts, appellant knew or
should have known that it was improper for him to accept these payments.17 Even though
OWCP may have been negligent in continuing to issue appellant checks for schedule award
compensation after December 31, 2010, this does not excuse his acceptance of such checks
which he knew or should have known were incorrect.18 OWCP properly found appellant at fault
in the creation of the $111,364.07 overpayment, thereby precluding waiver of recovery of the
overpayment.19
CONCLUSION
The Board finds that OWCP properly determined that appellant received a $111,364.07
overpayment of compensation. The Board further finds that OWCP properly determined that
appellant was at fault in creating the overpayment of compensation, thereby precluding waiver of
recovery of the overpayment.
16

See 20 C.F.R. § 10.435(b). During the prerecoupment hearing, appellant’s counsel at the time suggested that the
overpayment should not be recovered because appellant changed his position to his disadvantage by using the
overpayment funds to pay down his mortgages. While OWCP’s regulations at 20 C.F.R. § 10.437 provide for
waiver of overpayment recovery in some cases of detrimental reliance, the finding of fault in appellant’s case would
preclude application of these particular regulations in his case. See supra notes 10 and 11.
17

The Board notes that OWCP properly considered the factors discussed in section 10.433(b) of OWCP’s
regulations. See supra note 13.
18

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

19

See supra note 11.

6

ORDER
IT IS HEREBY ORDERED THAT the April 7, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 24, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

